Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Blue Gem Enterprise (the “Company”) on Form 10-Q for theperiod endingNovember 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Allan Sepe, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingNovember 30, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingNovember 30, 2009, fairly presents, in all material respects, the financial condition and results of operations of Blue Gem Enterprise. Dated: January 19, 2010 By: /s/ Allan Sepe Allan SepePresident and Chief Executive Officer Chief Financial Officer & Principal Accounting Officer
